Citation Nr: 1735892	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.  

2.  Entitlement to service connection for a neck disability, to include as due to herbicide exposure.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.  

5.  Entitlement to service connection for a colon disability, to include as due to herbicide exposure.  

6.  Entitlement to service connection for a genitourinary disability, to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  They were previously remanded by the Board in December 2014, April 2016, and November 2016.  

In a December 2014 decision, the Board granted a claim of entitlement to service connection for a low back disability.  The Board is unable to locate any RO decision implementing that grant.  The matter is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

On April 19, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating her intent to withdraw all issues on appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  Id.  In an April 2017 statement, the Veteran submitted a written statement expressing her request to withdraw any pending appeals from consideration before the Board.  In August 2017, her representative filed a Motion to Dismiss Appeal reiterating her request to withdraw any pending appellate issues before the Board.  Hence, there remain no allegations of errors of fact or law with respect to the issues on appeal.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed. 


ORDER

The appeal is dismissed.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


